Exhibit 10.9
 
TENAX THERAPEUTICS, INC.
STOCK OPTION AGREEMENT

 
This Stock Option Agreement (this “Agreement”) is made and entered into as of
[_____] by and between Tenax Therapeutics, Inc. (the “Company”) and [_____]
(“Optionee”).


WHEREAS, Optionee is an individual who is to render valuable services to the
Company or one or more Subsidiaries; and


WHEREAS, the Compensation Committee of the Company’s Board of Directors desires
to award a stock option to Optionee as an employment inducement grant (within
the meaning of NASDAQ Listing Rule 5635(c)(4)).


NOW, THEREFORE, it is hereby agreed as follows:


1.           Grant of Option.  Subject to and upon the terms and conditions set
forth in this Agreement, the Company hereby grants to Optionee, as of the grant
date (the “Grant Date”) specified in the accompanying Notice of Grant, an Option
to purchase up to that number of shares of Common Stock (the “Optioned Stock”)
as is specified in the Notice of Grant, in accordance with the employment
inducement grant exception to the shareholder approval requirements of the
NASDAQ Stock Market LLC (the “NASDAQ”) set forth in NASDAQ Listing Rule
5635(c)(4).  Such Optioned Stock shall be purchased from time to time during the
Option term at the exercise price (the “Exercise Price”) specified in the Notice
of Grant.  It is understood that the grant of such Option is not made pursuant
to the Company’s 1999 Amended Stock Plan, as amended and restated June 17, 2008
(the “Plan”) or any other equity-based incentive plan of the Company; provided,
however, that, unless inconsistent with the express terms of this Agreement,
this Agreement shall be interpreted, and the Option shall be administered,
consistent with the provisions of the Plan, the terms of which are herein
incorporated by reference.  All capitalized terms used herein and not otherwise
defined shall have the meaning ascribed to such terms in the Plan.


2.           Option Term.  This Option shall expire at the close of business on
the expiration date (the “Expiration Date”) specified in the Notice of Grant,
unless sooner terminated under the Plan.


3.           Limited Transferability.  This Option shall be exercisable only by
Optionee during Optionee’s lifetime and shall not be transferable or assigned by
Optionee other than by will or by the laws of descent and distribution following
Optionee’s death.


4.           Exercisability.  This Option shall become exercisable for the
Optioned Stock in accordance with the vesting schedule, if any, specified in the
Notice of Grant.  As the Option becomes exercisable for one or more
installments, those installments shall accumulate, and the Option shall remain
exercisable for the accumulated installments until the Expiration Date or sooner
termination of the Option (a) on the date that is three months following the
date of termination of the Optionee’s Continuous Status as an Employee or
Consultant, as provided in Section 7(c)(iii) of the Plan, (b) on the date that
is 12 months following the date of termination of the Optionee’s Continuous
Status as an Employee or Consultant due to disability, as provided in Section
7(c)(iv) of the Plan, (c) on the date that is 12 months following the date of
termination of the Optionee’s Continuous Status as an Employee or Consultant due
to death, as provided in Section 7(c)(v) of the Plan, or (d) the date of
termination of the Option pursuant to Section 18 of the Plan.  Except as
provided in the Notice of Grant, this Option shall not become exercisable for
any additional Optioned Stock following termination of the Optionee’s Continuous
Status as an Employee or Consultant.


5.           Privilege of Stock Ownership.  The holder of this Option shall not
have any of the rights of a stockholder with respect to the Optioned Stock until
such individual shall have exercised the Option and paid the exercise price for
the Optioned Stock so purchased.
 
 
 

--------------------------------------------------------------------------------

 


6.           Exercising Option.  In order to exercise this Option with respect
to all or any part of the Optioned Stock for which this Option is at the time
exercisable, Optionee (or in the case of exercise after Optionee’s death,
Optionee’s executor, administrator, heir or legatee, as the case may be) must
take the following actions and otherwise comply with the requirements of the
Plan:


(a)           Deliver to the Corporate Secretary of the Company an executed
notice of exercise in substantially the form of Appendix I to this Agreement
(the “Exercise Notice”) in which there is specified the number of shares of
Optioned Stock that are to be purchased under the exercised Option.


(b)           Pay the aggregate Exercise Price for the purchased shares through
one or more of the following alternatives, subject to any limitations or
restrictions set forth in the Plan:


(1)           full payment in cash or by check made payable to the Company’s
order;
 
(2)           by means of a “cashless exercise” in which the Optionee shall be
entitled to receive a certificate for the number of shares (subject to any tax
withholding or adjustment) equal to the quotient obtained by dividing [(A-B)
(X)] by (A), where:
 
(A) = the Fair Market Value per share on the trading day immediately preceding
the date of exercise;
 
(B) = the purchase price per share under the Option Agreement; and
 
(X) = the number of shares with respect to which the Option is exercised as
stated in the notice of exercise.
 
7.           Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the state of Delaware without
resort to that state’s conflict-of-laws provisions.


8.           No Employment/Service Contracts.  Nothing in this Agreement or in
the Plan shall confer upon Optionee any right to continue in the Service of the
Company (or any Subsidiary employing or retaining Optionee) for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Company (or any such Subsidiary) or Optionee, which rights are hereby
expressly reserved by each party, to terminate Optionee’s Service at any time
for any reason whatsoever, with or without cause.


9.           Notices.  Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company in care of the Company Chief Financial Officer at the Company’s
offices at ONE Copley Parkway, Suite 490, Morrisville, NC 27560.  Any notice
required to be given or delivered to Optionee shall be in writing and addressed
to Optionee at the address indicated on the Notice of Grant.  All notices shall
be deemed to have been given or delivered upon personal delivery or upon deposit
in the U. S. Mail, by registered or certified mail, postage prepaid and properly
addressed to the party to be notified.


10.         Construction.  This Agreement and the Option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the express terms and provisions of the Plan, unless, in the specific
instance, a provision in this Agreement states that it supersedes a provision in
the Plan.  All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in this Option.


11.         Additional Terms Applicable to an Incentive Stock Option.  In the
event this Option is designated an Incentive Stock Option in the Notice of
Grant, the following terms and conditions shall also apply to the grant:


a.           If this Option is to become exercisable in a series of installments
as indicated in the Notice of Grant, no such installment shall qualify for
favorable tax treatment as an Incentive Stock Option under the Federal tax laws
if (and to the extent) the aggregate Fair Market Value (determined at the Grant
Date) of the shares of the Company’s Common Stock for which such installment
first becomes exercisable hereunder will, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this Option or one or more other Incentive Stock
Options granted to Optionee prior to the Grant Date (whether under the Plan or
any other option plan of the Company or any Subsidiary) first become exercisable
during the same calendar year, exceed $100,000 in the aggregate.  Should the
number of shares of Common Stock for which this Option first becomes exercisable
in any calendar year exceed the applicable $100,000 limitation, the Option may
nevertheless be exercised for those excess shares in such calendar year as a
non-statutory option.
 
 
2

--------------------------------------------------------------------------------

 


b.           Should the exercisability of this Option be accelerated upon a
merger or corporate reorganization, then this Option shall qualify for favorable
tax treatment as an Incentive Stock Option under the Federal tax laws only to
the extent the aggregate Fair Market Value (determined at the Grant Date) of the
number of shares of the Company’s Common Stock for which this Option first
becomes exercisable in the calendar year in which the corporate transaction
occurs does not, when added to the aggregate value (determined as of the
respective date or dates of grant) of the shares of Common Stock or other
securities for which this Option or one or more other Incentive Stock Options
granted to Optionee prior to the Grant Date (whether under the Plan or any other
option plan of the Company or any Subsidiary) first become exercisable during
the same calendar year, exceed $100,000 in the aggregate.  Should the number of
shares of Common Stock for which this Option first becomes exercisable in the
calendar year of such corporate transaction exceed the applicable $100,000
limitation, the Option may nevertheless be exercised for the excess shares in
such calendar year as a non-statutory option.


c.           Should Optionee hold, in addition to this Option, one or more other
options to purchase shares of the Company’s Common Stock which become
exercisable for the first time in the same calendar year as this Option, then
the foregoing limitations on the exercisability of such options as Incentive
Stock Options under the Federal tax laws shall be applied on the basis of the
order in which such options are granted.


d.           To the extent this Option should fail to qualify for Incentive
Stock Option treatment under the Federal tax laws, Optionee shall recognize
compensation income at the time the Option is exercised in an amount equal to
the Fair Market Value of the Optioned Stock so purchased less the aggregate
Exercise Price paid for those shares, and Optionee must make appropriate
arrangements with the Company or any Subsidiary employing Optionee for the
satisfaction of all Federal, state or local income and employment tax
withholding requirements applicable to such compensation income.


12.         Additional Terms Applicable to a Non-Statutory Stock Option.  In the
event this Option is designated a non-statutory stock option in the Notice of
Grant, Optionee shall make appropriate arrangements with the Company or any
Subsidiary employing Optionee for the satisfaction of all Federal, state or
local income and employment tax withholding requirements applicable to the
exercise of this Option.


13.         Restrictions Under Securities Laws.  The shares of Common Stock
issuable upon exercise of the Option have not been registered under the
Securities Act of 1933 and applicable state statutes, and can only be sold in
reliance on exemptions from the registration provisions of the Securities Act of
1933 and applicable state statutes.  The Optionee agrees and acknowledges that
any purported exercise of the Option is conditioned on, and subject to, any
compliance with requirements of applicable Federal and state securities laws
deemed necessary by the Company, and the inability or failure of the Company to
satisfy any such requirements and, therefore, reject exercise of the Option,
shall not subject the Company to any liability to the Optionee.  The shares of
Common Stock issued on exercise of the Option shall be (unless registered under
applicable Federal and state securities laws) unregistered or “restricted”
securities and may be sold by the Optionee only if registered under the
Securities Act of 1933 and, in some cases, under the applicable state securities
laws or under an exemption from such registration requirements.
 
 
3

--------------------------------------------------------------------------------

 
Appendix I
 
FORM OF PURCHASE
(to be signed only upon exercise of Option)
 
TO:         Tenax Therapeutics, Inc.


The Optionee, holder of the attached Option, hereby irrevocable elects to
exercise the purchase rights represented by the Option for, and to purchase
thereunder, ____________________________________ shares of Common Stock of Tenax
Therapeutics, Inc., and herewith makes payment therefor, and requests that the
certificate(s) for such shares be delivered to the Optionee at:


______________________________________________________________________________


______________________________________________________________________________


______________________________________________________________________________


The Optionee agrees and acknowledges that this purported exercise of the Option
is conditioned on, and subject to, any compliance with requirements of
applicable federal and state securities laws deemed necessary by the Company,
and to Optionee’s satisfaction of all Federal, state or local income and
employment tax withholding requirements applicable to this exercise.


DATED this ________ day of ________________________________, __________.






____________________________________
Signature




 
4

--------------------------------------------------------------------------------

 
 
Logo [logo.jpg]
 
TENAX THERAPEUTICS, INC.
NOTICE OF GRANT OF STOCK OPTION
 
Notice is hereby given of the following stock option grant (the “Option”) to
purchase shares of the Common Stock of Tenax Therapeutics, Inc. (the “Company”):
 

Optionee: [_____]   [_____]   [_____]     Grant Date: [_____]     Expiration
Date: [_____]     Exercise Price: $[_____] per share    
No. of Shares
of Optioned Stock:
[_____]     Type of Option: o Incentive Stock Option   o Non-Statutory Option

 
Plan:  Optionee understands and agrees that the Option is granted subject to and
in accordance with the express terms and conditions of the Company’s 1999
Amended Stock Plan, as amended and restated June 17, 2008 (the “Plan”). Optionee
further agrees to be bound by the terms and conditions of the Plan and the terms
and conditions of the Option as set forth in the Option Agreement attached
hereto as Exhibit A. The Company shall provide to Optionee a copy of the Plan
upon written request to the Company.


Vesting Schedule:  The Option shall vest and become exercisable for purchase of
the Optioned Stock on the following schedule:  [____]. The Option shall not vest
for any Optioned Stock that has not vested prior to the date the Optionee’s
Continuous Status as an Employee or Consultant (as defined in the Plan)
terminates.


                      

Dated:                   Optionee     Tenax Therapeutics, Inc            
 
   
 
 
Name      [_____]
    By:
Michael Jebsen
 
 
    Title:
Chief Financial Officer
 



 
 
 
5

--------------------------------------------------------------------------------
